Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Objections to the Specification
	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).   
In claim 16, there is no apparent antecedent basis in the specification for the “processor” limitation of line 2.  The only “processor(s)” that appear to be disclosed in the specification are those 523 (Figs 5 and 7) in the handles of the cameras 320, 620.  The “bracket positioner module” which is claimed as being “implemented on the processor” is disclosed as being included on orthodontic terminal 860 (note paragraph [0121]).
The explicit claim language does not match up with language and description of the specification making it difficult to determine what the claims are setting forth.


Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “processor” of claim 16, line 2 must be shown or the feature(s) canceled from the claims.  
In the parent application (15/650,068) in response to the present drawing objection applicant argues that the processor is illustrated at 523 in Figure 5.  Processor 523, however, is disclosed as part of camera 300 and according to the specification is used in the operation and control of the camera.  The device that apparently (1) receives an input from a health care professional regarding a position for a bracket, (2) extends a ray from a focal point and (3) determines an intersection, occurs in “modules” 902 and 904 of the orthodontic terminal 860.  The orthodontic terminal 860 is a separate and distinct device from the camera (300, 600) (see Figure 8).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.  NO NEW MATTER must be present in any amended or new drawings.

Claim Terminology Interpretation under 35 U.S.C. 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
In claim 16, the “image viewer module” and the “bracket positioner module”; in claim 18, the “bracket renderer module”; in claim 21 the “bracket selector module”; in claim 24, the “placement guide module”; in claim 25 the “video capture module”; in claim 27 the “capture module” and “assessment module”; in claim 28 the “replacement module” and in claim 29 the “server” and “dental impression generator” all include generic placeholder “module” terminology that is coupled with functional language without reciting sufficient structure to perform the recited function.  Consequently, each of these limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the responses of June 4, 2018 and January 14, 2019 of the parent application 15/650,068 applicant indicates "As noted in the specification (¶92) a module refers to software stored in memory, i.e. ‘a module is a set of instructions.’”

Rejections based on 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 16, the “image viewer module” and the “bracket positioner module”; in claim 18, the “bracket renderer module”; in claim 21 the “bracket selector module”; in claim 24, the “placement guide module”; in claim 25 the “video capture module”; in claim 27 the “capture module” and “assessment module”; in claim 28 the “replacement module” and in claim 29 the “server” and “dental impression generator” all include generic placeholder “module” terminology that is coupled with functional language without reciting sufficient structure to perform the recited function and have consequently been interpreted under 35 U.S.C. 112, (f)/sixth paragraph.  The specification, however, fails to adequately identify the corresponding structure in the written description that performs the function.  The specification fails to reasonably disclose particular algorithms/“software stored in memory” for performing the claimed functions, consequently the claims are indefinite for lacking the required corresponding structure.  See Noah Systems Inv. V. Intuit Inc., 102 USPQ2d 1410 (2012, CAFC) for guidance.
In claim 21, it is unclear how the “bracket selector module” is related to the previously claimed “processor.”
In claim 24, it is unclear how the “placement guide module” is related to the previously claimed “processor.”
In claim 25, it is unclear how the “video capture module” is related to the previously claimed “processor.”
In claim 27, it is unclear how the “capture module” and the “assessment module” are related to the previously claimed “processor.”
In claim 28, it is unclear how the “replacement module” is related to the previously claimed “processor.”
In claim 29, it is unclear how the “server” and the “dental impression generator” related to the previously claimed “processor.”

Rejection based on 35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
When interpreting a claim limitation under 35 U.S.C. 112(f), the Office is required to construe the limitation as covering “the corresponding structure, material, or acts described in the specification and equivalents thereof.”  The present application fails to reasonably disclose the structure, material, or acts of the “image viewer module” and the “bracket positioner module” of claim 16;  the “bracket renderer module” of claim 18; the “bracket selector module” of claim 21; the “placement guide module” of claim 24; the “video capture module” of claim 25; the “capture module” and “assessment module” of claim 27; the “replacement module” of claim 28; and the “server” and “dental impression generator” of claim 29 sufficiently to convey that the inventor was in possession of the claimed invention at the time the application was filed.  Applicant has previously pointed to disclosure in the specification that generally describes the operation of each of the “modules”, but none of the disclosure is directed to the corresponding structure, materials, or acts.  More particularly, applicant points to the disclosure that “[e]ach of the processors, modules, terminals, and applications in for example FIGs 5, 7, 8, 9, 11B, and 12 may be implemented in hardware, software, firmware, or any combination thereof implemented on a computing device.  A computing device can include, but is not limited to, a device having a processor and memory, including a persistent, nontransitory, memory for executing and storing instructions.  The memory may tangibly embody the data and program instructions.  Software may include one or more applications and an operating system.”(¶ 169).   It is unclear how the Office is to construe the “module” limitations when no corresponding structure, material, or acts is reasonably described in the specification with any detail.  The written description fails to reasonably show that applicant had possession of the claimed invention.
In response to the present rejection applicant in the parent application references Fonar Corp. v. General Electric Co., 107 F3d 1543 (Fed. Cir. 1997), In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d (Fed. Cir. 1992) and In re Sherwood, 613 F.2d 809 (CCPA 1980) arguing that one of ordinary skill in the art would generally know how to program a computer to perform the described function of the software and that the disclosure of specific code is not required.   The examiner, however, has not taken the position that the general disclosure of how the software is to function is non-enabling, but rather that since applicant is claiming the software under 35 U.S.C. 116(f)/(6th paragraph) that there is no adequate disclosure that applicant was in possession of the claimed invention at the time of filing.  The shorthand “module” language is construed as covering the corresponding structure, material, or acts described in the specification and equivalents thereof.  Because applicant discloses no specific corresponding structure, material or acts in the specification, then one is unable to discern the scope of what is claimed and unable to discern equivalents thereof, consequently there is no reasonable showing that applicant was in possession of the subject matter being claimed at the time the application was filed.  Moreover, it is noted that applicant does not provide flow charts for any of the aforementioned “modules”.   More particularly no flow charts are provided for the “image viewer module”, the “bracket positioner module”,  the “bracket renderer module”, the “bracket selector module”, the “placement guide module”, the “video capture module”, the “capture module”, the “assessment module”, the “replacement module” and the “server” and “dental impression generator”.  There is no discussion as to how the view port is mapped onto a photographic model of a patient’s mouth, how a ray is extended from a focal point of the view port or how an intersection of the ray is determined.  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved.

Rejections based 35 U.S.C. 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a Judicial Exception without significantly more.  The claims recite an abstract idea including a mental process.  This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
In determining patent subject matter eligibility under 35 U.S.C. 101 the U.S. Patent Office issued guidance on January 7, 2019 that was then updated in October 2019.  That guidance has since been incorporated into the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), particularly Sections 2103 through 2106.07(c).  The Step 1, Step 2A Prong One, Step 2A Prong Two, and Step 2B determinations set forth in the Patent Office guidance and MPEP are addressed below.



35 U.S.C. 101 – Step 1 – Determination as to whether the claims are directed to a statutory category specified in 35 U.S.C. 101 (MPEP 2106.03) -   Claims 16-29 are directed to "a system for positioning orthodontic brackets, comprising; a processor; an image view module . . . and a bracket positioner module . . .”  The claimed “system” is within the 35 U.S.C. 101 statutory category of a “machine” (MPEP 2106.03).
35 U.S.C. 101 – Step 2A Prong One -  Determination as to whether the claims recite a Judicial Exception including an abstract idea, law of nature, or natural phenomenon (MPEP 2106.04).  Claims 16-29 are directed to the Judicial Exception (MPEP 2106.04) of an abstract idea (MPEP 2106.04(a)).  The claimed invention is directed to a mental process – concepts that are capable of being performed in the human mind – including observations, evaluations and judgements (MPEP 2106.04(a)(2)).    More particularly, with respect to claim 16, the software implemented instructions for the module “to receive an input indicating a location . . .  on an image to indicate a position to place an orthodontic bracket . . .” may be performed mentally (a health care professional receives instructions on where a bracket is to be positioned on an image) and instructions to “extend a ray from a focal point . . .” may be performed mentally (a health care professional envisions a ray from a focal point and an intersection that indicates the position where an orthodontic bracket is to be positioned).   The vaguely described “processor” that apparently “implements” the “modules” (“a module refers to software stored in memory, i.e. ‘a module is a set of instructions.’"  June 4, 2018 response in the parent application, page 23) are all directed to the judicial exception of an abstract idea without significantly more.  The claimed “module” functions are algorithms capable of being performed mentally and represent nothing more than concepts related to performing mathematical calculations which fall within the judicial exception.   Dependent claims 17-29 do not provide for any additional steps beyond those in parent claim 1 that could not be performed mentally.
Furthermore, it is noted that orthodontists have long practiced their trade/art of determining the positioning orthodontic brackets on a patient’s teeth – well before the advent of computer use in the medical and dental fields – and are most certainly capable of viewing an image of a patient’s dentition and determining the proper position placement of orthodontic brackets . . . all without the use of a computer.    
35 U.S.C. 101 – Step 2A Prong Two requires a determination as to whether the claims as a whole integrates the Judicial Exception Into a Practical Application of that exception (MPEP 2106.04(d)).   Claims 16-29 require the computer instructions/steps (an abstract idea) be implemented in a system having a “processor” and apparently an implicitly claimed “memory device” (applicant asserts that “modules” are software stored in memory).  There is no disclosure in the written description that the “processor” or “memory” are anything more than generic components.   The inclusion of a “processor” and a “memory device” amounts to  “additional elements” beyond the abstract idea, however, there is no disclosure that the method steps/computer instructions improves the manner in which the processing unit operates (see MPEP 2106.04(d)(1)).  The claims do not go beyond generally linking the judicial exception to a computer environment.  The claims do not require that the method be implemented by a particular machine (see MPEP 2106.05(b)), nor do the claims require the method to particularly transform a particular article (see MPEP2106.05(c)).   The claims as a whole fail to integrate the abstract idea (the “judicial exception”) into a practical application of that abstract idea.
35 U.S.C. 101 – Step 2B requires a determination as to whether the claims amount to Significantly More than the Judicial Exception (MPEP 2106.05).   As set forth above with respect to Step 2A Pong One the claimed steps/instructions are all capable of being performed mentally and represent nothing more than concepts related to performing observations, evaluations and judgements which fall within the judicial exception.  The “processor” of claims 16-29 require at most nothing more than a general purpose processor.  There is no disclosure in the written description that the processing unit is anything more than a generic component, nor is there any disclosure that the method improves the manner in which the processing unit operates.  The mere recitation in the claims of a generic conventional processing unit that is used in a conventional manner to perform conventional computer functions that are well understood and routine does not amount to "significantly more" than the judicial exception.  The claims do not go beyond inputting (“receiving”) and processing data (“extending a ray” and “determining an intersection”) with a standard generic computer.  
The analysis of data in a particular field and the stating those functions in general terms, without limiting them to technical means for performing the functions is an abstract idea and does not meet the requirements of 35 U.S.C. 101.  The claims do not require that the method be implemented by a particular machine and they do not require that the method particularly transform a particular article.  The claims set forth a process of analyzing information of a specific content and are not directed to any particularly asserted inventive technology for performing those functions.  Nothing in the present claims or specification requires anything more than a conventional prior art computer for analyzing numbers according to a mathematical algorithm.  The claimed system falls within the judicial exception to patent eligible subject matter of an abstract idea without significantly more.  See Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) for further guidance.

Rejection based on Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,687,917.  Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have found it obvious to have provided the claimed system of claims 16-29 in order to perform the method set forth in the previously patented claims of ‘917.  More particularly, with respect to current claim 16 one of ordinary skill in the art would have found it obvious to have provided the processor with programmed image viewer module and bracket positioner module for performing the patented method of claim 1.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712